                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

JAMES THOMPSON, #A0131160,                  )   CIV. NO. 19-00339 JMS-KJM
                                            )
               Petitioner,                  )   ORDER DISMISSING PETITION
                                            )   AND DENYING CERTIFICATE OF
               vs.                          )   APPEALABILITY
                                            )
ATTORNEY GENERAL OF THE                     )
STATE OF HAWAII,                            )
                                            )
           Respondent,                      )
_____________________________               )

                        ORDER DISMISSING PETITION AND
                     DENYING CERTIFICATE OF APPEALABILITY

         Before the court is Petitioner James Thompson’s Petition Under 28 U.S.C.

§ 2254 for a Writ of Habeas Corpus by a Person in State Custody. ECF No. 1.

Thompson challenges his judgment of conviction and sentence in State v.

Thompson, Cr. No. 97-1-02401 (Haw. 1st Cir. 2017), entered in the Circuit Court

of the First Circuit (“circuit court”), State of Hawaii. See id.; see also

https://jimspss1.courts.state.hi.us (1PC97002401) (7/1/2019) (last visited July 10,

2019).

         Because it plainly appears from the face of the Petition that Thompson’s

claims are unexhausted, the Petition and this action are DISMISSED without

prejudice pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the
United States District Courts. Any request for a certificate of appealability is

DENIED.

                                        I. BACKGROUND1

        Thompson challenges the new judgment of conviction and sentence entered

in Cr. No. 97-1-02401 on April 28, 2017, following his successful federal

challenge to his original sentence under Apprendi v. New Jersey, 530 U.S. 466

(2000). See Thompson v. Thomas, Civ. No. 08-00218 SOM-KSC (D. Haw. Aug.

29, 2012) (Order Granting in Part Petitioner’s 28 U.S.C. § 2254 Petition for Writ

of Habeas Corpus by a Person in State Custody). Thompson was originally

sentenced to nine life terms with the possibility of parole, two twenty-year

sentences, eight ten-year sentences, each to run concurrently. See State v.

Thompson, CAAP-XX-XXXXXXX (Haw. Ct. App. Sept. 26, 2018) (mem. op.). The

circuit court resentenced Thompson to: (1) twenty years for Counts 1-4, 6, 14, and

19; (2) twenty years for Counts 7 and 8; (3) five years for Counts 9-11, 15-17, 20

and 21; (4) ten years for Counts 12 and 22; and (5) one year for Count 13. Certain



        1
           The court takes judicial notice of Thompson’s previous federal petition and his pending
state court direct appeal and post-conviction proceedings. See Fed. R. Evid. 201 (allowing
judicial notice of facts that are generally known within the court’s territorial jurisdiction or can
be readily determined from sources whose accuracy cannot reasonably be questioned); see also
Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (holding court may take notice of
proceedings in other federal or state courts “if those proceedings have a direct relation to matters
at issue”) (citation and quotation marks omitted).

                                                     2
of these sentences were ordered to run concurrently and others to run

consecutively, resulting in a total term of sixty-one years imprisonment. See id., at

4-5.

       Thompson appealed the circuit court’s order of conviction upon

resentencing, arguing that the imposition of consecutive terms resulted in his

receiving a more severe sentence than his original conviction, in violation of state

law.2 See Pet., ECF No. 1, at PageID #5. State court records show that the Hawaii

Intermediate Court of Appeals (“ICA”) affirmed the circuit court’s judgment on

resentencing on September 26, 2018. See CAAP-XX-XXXXXXX:

https://jimspss1.courts.state.hi.us. On January 31, 2019, the Hawaii Supreme

Court accepted Thompson’s application for writ of certiorari. See id., No. SCWC-

XX-XXXXXXX. On April 24, 2019, oral argument was held, but no opinion has been

entered and the matter remains pending on direct appeal.

       On May 14, 2019, Thompson filed in the state circuit court a Petition to

Vacate, Set Aside, or Correct Judgment, or to Release Petitioner From Custody

pursuant to Hawaii Rules of Penal Procedure (“HRPP”) 40 (“Rule 40 Petition”).




       2
         In this appeal, Thompson argued that imposing consecutive terms violated Hawaii
Revised Statutes (“HRS”) §§ 706-606 (2014) and 706-609 (2014). It does not appear that he
challenged his consecutive terms as unconstitutional under federal law. See CAAP-XX-XXXXXXX.

                                                3
See Pet., ECF No. 1, at PageID #4; 1PR191000009: http://hoohiki.courts.hawaii.

gov/. Thompson argued five bases for relief: (1) “Brady violation;”

(2) “Prosecutorial misconduct First Trial;” (3) “Judicial misconduct First trial;”

(4) “Ineffective assistance of trial counsel, last trial;” and (5) “Ineffective

assistance of appeal attorney.” Pet., ECF No. 1, at PageID #4. Thompson states

that this post-conviction petition remains pending, although state court records

show that the circuit court dismissed the Rule 40 Petition on June 17, 2019.3 See

1PR191000009. Thompson has not yet filed a notice of appeal of this dismissal.

        In the present Petition, Thompson raises six grounds for relief: (1) “Brady

violation/Due process violation;” (2) “Prosecutorial misconduct of my first Trial;”

(3) “Judicial misconduct of my first trial;” (4) “Prosecutorial Misconduct of my

Fourth Trial;”4 (5) “Ineffective assistance of trial counsel in my last trial;” and

(6) “Ineffective assistance of appeal attorney.” Pet., ECF No. 1, at PageID #5-#20.

                                    II. LEGAL STANDARDS

        The court must screen all actions brought by prisoners who seek any form of

relief from a governmental entity or officer or employee of a governmental entity,

        3
            Thompson signed the instant Petition on June 19, 2019, and may have been unaware of
the circuit court’s decision when he mailed the Petition to this court.
        4
            Thompson states, “[t]his ground has not been raised in any state court yet. I just
thought of it after filing my rule 40 on 5/17/2019. I didn’t want any time limitations to expire on
this issue, so I’m asking you to consider it.” Pet., ECF No. 1, at PageID #10.

                                                     4
including habeas relief. 28 U.S.C. § 1915A(a). Rule 4 of the Rules Governing

Section 2254 Cases (Habeas Rule 4) requires the court to dismiss a habeas petition

“[i]f it plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief in the district court.”

        Under 28 U.S.C. § 2254(b), habeas relief may not be granted unless a

petitioner has exhausted the remedies available in state court.5 See Rose v. Lundy,

455 U.S. 509, 510 (1982); Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Proper

exhaustion requires that the petitioner’s contentions be fairly presented to the state

courts, Ybarra v. McDaniel, 656 F.3d 984, 991 (9th Cir. 2011), and disposed of on

the merits by the highest state court with authority to review them, Greene v.

Lambert, 288 F.3d 1081, 1086 (9th Cir. 2002). As a matter of comity, a federal

court will not entertain a habeas petition unless the petitioner has exhausted the

available state judicial remedies on every ground presented. See Rose, 455 U.S. at

518.

        A federal court may raise the failure-to-exhaust issue sua sponte and

summarily dismiss on that ground. See Granberry v. Greer, 481 U.S. 129, 134-35



        5
           A habeas petition “shall not be granted unless it appears that¯[¶ ] (A) the applicant has
exhausted the remedies available in the courts of the State; or [¶ ] (B)(i) there is an absence of
available state corrective process; or [¶ ] (ii) circumstances exist that render such process
ineffective to protect the rights of the applicant.” 28 U.S.C. § 2254(b)(1).

                                                    5
(1987); Stone v. City & Cty. of San Francisco, 968 F.2d 850, 856 (9th Cir. 1992).

A petitioner has the burden of demonstrating that he has exhausted available state

remedies. See, e.g., Williams v. Craven, 460 F.2d 1253, 1254 (9th Cir. 1972) (per

curiam); Rollins v. Superior Court, 706 F. Supp. 2d 1008, 1011 (C.D. Cal. 2010).

A dismissal solely for failure to exhaust is not a dismissal on the merits, Howard v.

Lewis, 905 F.2d 1318, 1322-23 (9th Cir. 1990), and does not bar a petitioner from

returning to federal court after exhaustion of state remedies.

                                  III. DISCUSSION

       Thompson affirmatively states that he is currently on direct appeal of his

new conviction and sentence, that five of his six grounds for relief are pending

review in a state post-conviction proceeding, and that one ground for relief has

never been presented to any state court. Thus, Thompson admits that he has failed

to exhaust any of his claims. He explains that he filed this Petition to prevent

running afoul of the one-year statute of limitation that governs petitions for writ of

habeas corpus in the federal courts. See 28 U.S.C. § 2244(d)(1).

       Because the state courts are still in the process of reviewing Thompson’s

conviction, however, this Petition is premature. See Sherwood v. Tomkins, 716

F.2d 632, 634 (9th Cir. 1983) (“When . . . an appeal of a state criminal conviction

is pending, a would-be habeas corpus petitioner must await the outcome of his

                                             6
appeal before his state remedies are exhausted, even where the issue to be

challenged in the writ of habeas corpus has been finally settled in the state

courts.”); Daniels v. Nelson, 415 F.2d 323, 323 (9th Cir. 1969) (stating, a “habeas

petition, filed while [petitioner’s] state appeal was pending, is premature”); Black

v. McCormick, 914 F.2d 261 (9th Cir. 1990) (unpub.) (“[B]oth comity and

efficiency counsel that federal courts should not interfere when a pending state

appeal may resolve the entire issue. Should petitioner lose his appeal and exhaust

all other state remedies, he will be able then to petition the federal court for

relief.”). This is true “even if the federal constitutional question raised by the

habeas corpus petitioner cannot be resolved in a pending state appeal, [because]

that appeal may result in the reversal of the petitioner’s conviction on some other

ground, thereby mooting the federal question.” Sherwood, 716 F.3d at 634 (citing

Carden v. Montana, 626 F.2d 82 (9th Cir. 1980)).

       A federal court must dismiss a habeas petition if all of its claims are

unexhausted. Coleman v. Thompson, 501 U.S. 722, 731 (1991) (“This Court has

long held that a state prisoner’s habeas petition should be dismissed if the prisoner

has not exhausted state remedies as to any of his federal claims.”); Rose, 455 U.S.

at 510. And, although a federal court may stay and abey a mixed petition while its

unexhausted issues are presented to the state court, see Rhines v. Weber, 544 U.S.

                                             7
269, 277-78 (2005), there is no basis for staying a fully unexhausted petition. The

statute of limitation on Thompson’s claims has not even begun to run and he may

not file a preemptive habeas petition to preclude the later possibility of failing to

comply with the procedural rules governing habeas petitions in the federal court.

       Once a court determines that a habeas petition contains only unexhausted

claims, it may dismiss the petition for failure to exhaust. Rasberry v. Garcia, 448

F.3d 1150, 1154 (9th Cir. 2006). Accordingly, because Thompson’s Petition is

wholly and admittedly unexhausted, the Petition and this action are DISMISSED

without prejudice to Thompson pursuing a federal challenge to the revocation of

his probation after his claims are exhausted in the state courts.

                     IV. CERTIFICATE OF APPEALABILITY

       Rule 11(a) of the Rules Governing Section 2254 Cases requires a district

court to rule on whether a petitioner is entitled to a certificate of appealability

when it enters a final order adverse to the applicant. See also, Fed. R. App. P.

22(b). Reasonable jurists would not find the dismissal of Thompson’s Petition as

unexhausted as debatable or wrong. See Gonzalez v. Thaler, 565 U.S. 134, 141

(2012).




                                              8
                                             V. CONCLUSION

         (1)      Thompson’s Petition Under 28 U.S.C. § 2254 for a Writ of Habeas

Corpus is DISMISSED as unexhausted. This dismissal is without leave to amend

in this action, but without prejudice to raising these claims after they have been

fully exhausted in the state courts.

         (2)      Any certificate of appealability is DENIED.

         (3)      The Clerk of Court is directed to enter judgment and close the case.

                  IT IS SO ORDERED.

                  DATED: Honolulu, Hawaii, July 17, 2019.




                                                          /s/ J. Michael Seabright
                                                         J. Michael Seabright
                                                         Chief United States District Judge




Thompson v. Hawaii, 1:19 cv 00339 jms; hab ‘19 (dsm unexh)




                                                             9
